Citation Nr: 1107927	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-06 267A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability rating higher than 20 percent for 
lumbar spine degenerative disc disease, with L5-S1 disc 
protrusion and facet arthropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active service from December 1979 to January 
2000.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida, which denied the above claim.

This matter was previously before the Board in August 2009, at 
which time the issue was remanded to the RO, via the Appeals 
Management Center (AMC), for further development before 
readjudication of the claim.  However, in a Supplemental 
Statement of the Case issued in March 2010, the RO/AMC continued 
to deny the claim for a disability rating higher than 20 percent 
for the service-connected low back disability.


FINDING OF FACT

In correspondence dated July 22, 2010, prior to the promulgation 
of a decision in the appeal, the Board received notification from 
the Veteran that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of a disability rating 
higher than 20 percent for lumbar spine degenerative disc 
disease, with L5-S1 disc protrusion and facet arthropathy, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or his or her authorized representative.  
38 C.F.R. § 20.204.

In the present case, the Veteran provided a statement dated July 
22, 2010, that he wished to withdraw the appeal concerning the 
issue of a disability rating higher than 20 percent for lumbar 
spine degenerative disc disease, with L5-S1 disc protrusion and 
facet arthropathy.  In this correspondence, he expressed that a 
February 2010 RO decision which granted him a total disability 
rating based on individual unemployability (TDIU) was acceptable 
to him, and that he was  withdrawing any further appeal.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
DEMETRIOS G. ORFANOUDIS
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


